Citation Nr: 1737576	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to May 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a March 2012 notice of disagreement, the Veteran's representative raised a claim for a TDIU.

In February 2014, the Board remanded the issue of TDIU for development by the RO.  A supplemental statement of the case was issued in May 2016.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

A review of the Veteran's occupational history provides an inconsistent record as to whether the Veteran has been unemployed during the pendency of the appeal.

At a November 2010 VA examination, the examiner noted that the Veteran was employed as a letter courier for the United States Postal Service from 1996 to October 2010.  The Veteran asserted that he was laid off in 2010 but did not attribute it to his mental condition.

At a November 2013 VA examination, it was noted that the Veteran suffered from unemployment, problems with primary support group, and problems with the social environment.  The Veteran again reported taking classes at a community college where he received his Associate's Degree in liberal arts.  The Veteran reported that his last job was with the USPS as a mail carrier until 2010.

During a March 2016 sleep apnea VA examination, an examiner noted that the impact of the Veteran's sleep apnea on his ability to work was functional limitation due to fatigue and daytime hypersomnolence.  The examiner did not indicate whether or not the Veteran was currently working.

At a July 2016 VA psychology examination, it was reported that the Veteran had no college experience and was retired on disability in 2015.  This examination report seems to indicate that the Veteran was employed from 2010-2015, while the other examinations indicate the Veteran had been unemployed since 2010.  Whether or not the Veteran was gainfully employed is paramount to the TDIU claim and therefore more factual background is necessary to adjudicate the claim.  

Further, in March 2014, the Veteran was sent VCAA correspondence that explained what was needed to substantiate a claim for TDIU.  The enclosures listed do not include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  However, a May 2016 supplemental statement of the case indicates that the Veteran never completed a VA Form 21-8940.  While completion of the 21-8940 is not a prerequisite to meet the criteria for entitlement to a TDIU, it would assist in providing evidence regarding the Veteran's employment status.  This form should be sent to the Veteran on remand.

In addition, the RO should take steps to develop the record for any other pertinent evidence to include any employer information such as asking the Veteran's former employer to complete a VA Form 21-4192, Request for Employer Information, and determining whether the Veteran receives disability benefits from the Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Contact the Veteran and request that he clarify whether he is in receipt of SSA disability benefits for service-connected PTSD and/or sleep apnea.  If he answers affirmatively, then request his records from SSA in connection with his disability claim.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran must be notified.

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.

3.  After associating any pertinent, outstanding records with the claims file, obtain an opinion from an appropriate professional regarding the Veteran's employability.  The claims file must be reviewed by the examiner.  

The examiner should elicit the Veteran's reported work and educational history.  The examiner is asked to specifically comment on the effects of the Veteran's service-connected PTSD and sleep apnea on his ability to function in an occupational environment.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

